Sims, J.
(concurring in the result of the opinion of the majority of the court on all points involved in the case) :
I concur in what is said in the opinion of Judge Whittle, P., and Judges Kelly and Prentis on the subject of the school property.
I concur in the result of the last-named opinion on the subject of the Norfolk and Western Railway Company property, on the following grounds:
As pointed out in the opinion last named, the adversary possession of the said railway company began before the liens of the judgments of appellants attached to the land in question. I think that, on the subject of such property, this is the pivotal point in the case. Upon the beginning of said adversary possession, Rorer, the judgment debtor, was ousted from the possession of the land in question. Thereupon the right of action arose—accrued—to Rorer (the person through whom the judgment creditors claim), to recover the land from the railway company’s predecessors in title. The statute of limitations (section 2915 of the Code) thereupon began to run against the recovery of that land from its adversary possessors. Then Rorer no longer had the possession of the land. What he had was the bare legal title and a mere right of entry on the land and right of action to recover the possession of it. When the judgments of appellants were recovered, therefore,' the *779liens of such judgments could attach only to the rights of the judgment debtor to the land just named, which were all of his rights to the land, then existing. Moreover the appellants acquired their judgment liens on such rights after the statute aforesaid had begun to run in favor of said adversary possessors and against such rights, and subject, further, to the statutory provision contained in said section 2915, to the'effect that if said adversary possession should continue from its beginning for the statutory period “no person shall make an entry on or bring an action to recover” said land from said adversary possessors or any of them. Having begun to run in favor of said adversary possessors, such statute, by the express terms of it, continued to run in favor of such possessors, not only against Rorer, but against every person whomsoever claiming the land thereafter through him.
It is true that the judgment creditors are not suing in the proceeding in equity before us, to recover possession of the land. They are suing to enforce the liens of their judgments. But it would be but a barren victory for them to obtain a decree for the sale of the land to satisfy their liens, since any one purchasing-it under such decree would be barred by said statute from making an entry on or bringing an action to recover the land from the said railway company, the adverse possessor thereof, and consequently no one would purchase under such decree. A court of equity will not do a vain thing. In such case equity follows the law in determining the rights of parties.
Hence, I think section 2915, aforesaid, applies to the case under consideration and that the adverse possession of the railway company, which had been continued from its said beginning for more than the statutory period before this suit against the railway company was instituted, is a bar to the enforcement by the appellants of the liens of .their judgments.
*780The opinion last named, however, goes further and holds that even if the adverse possession of the railway company had not begun until after the liens of the appellants attached, yet if it was continued for the statutory period before this suit was instituted against the railway company, it would bar the enforcement of the liens of said judgments. I cannot concur in such opinion in its going to that extent. To such a case I think that what is said in the above opinion of Judge Burks on the subject under consideration is applicable. It is there said, in substance, that by virtue of the statute law in Virginia a judgment creditor is given a statutory lien on the land of the judgment debtor' as of the date the judgment lien attaches thereto, so that no subsequent acts of the judgment debtor, or subsequent acts of others ousting him from the possession of the land, can affect, such statutory lien, so long as the judgment is alive; and that if such lien is enforced pursuant to such statute law, the conveyance under the decree of court operates, by virtue of such statute law, to pass the land to the grantee thereof with the right and title thereto standing precisely as it stood in the hands of the Judgment debtor as of the date the judgment lien attached. I concur fully in all of this. And I agree that in case of the ouster of a judgment debtor from his possession of his land after the lien of a judgment against him has attached thereto, such ouster could not operate to affect the lien of the judgment or the right of entry on or of action to recover the land on the part of a subsequent purchaser of it under a decree of court selling the land to satisfy such lien. The adversary possession being taken at a point of time after the judgment lien attached, it would come too late to affect the lien of the judgment given and already fixed as of the time aforesaid by the statute law on that subject (cited by Judge Burks), and made by such statute law to continue co-existent with the life of the judgment. As applicable to *781such, a case, I agree with what is said by Judge Burks in regard to the statute of limitations (section 2915) never beginning to run against the lien of the judgment. In such case no right of action would accrue to the judgment debtor prior to the time when the judgment creditor acquired his lien. It is only prior to such time that the judgment creditor, or a subsequent purchaser of the land under decree of court enforcing the judgment, can be said to claim through the judgment debtor. After such time the judgment creditor claims under and by virtue of the statute alone, and the lien given thereby, which is freed by the statute law from being affected by subsequent acts of the judgment debtor or of others suffered by him, unless indeed section 2915 affects the case. It is not claimed by any one that there is any other statute which could affect the case. Section 2915, as we have above seen, can affect the case only where the judgment creditor and subsequent purchaser aforesaid claim through the judgment debtor as of a time when the latter has been ousted of his possession so that the right of action to recover the land of the adversary possessor has arisen—which is not so in a case such as is now referred to. Hence, section 2915, aforesaid, cannot in such case affect the existence of the lien.
For the reasons stated in the next preceding paragraph, I cannot agree with Judge Burks in his conclusion on the subject under consideration, since they strengthen me in the conclusion that section 2915 does apply to a case where the adversary possession began before the judgment lien attached, and because of this conclusion I concur in the result of the opinion of Judge Whittle, P., and Judges Kelly and Prentis on the subject of the Norfolk and Western Railway Company’s property, as above stated.
With the exceptions I have above noted, I concur in the opinion of Judge Burks on all other questions in the cause before us covered thereby.

Affirmed, in Part; Reversed in Part.